Cuyahoga App. No. 56815. This cause is pending before the court as a discretionary appeal and cross-appeals from the Court of Appeals for Cuyahoga County. On October 16, 1991, this court denied the motion of appellees/cross-appellants Midwest Air Charter, Inc. et al. to exceed the page limit on a consolidated memorandum in support of then- cross-appeal and in opposition to the appeal of Ina Forbes and the cross-appeal of Piper Aircraft Corporation. On December 11, 1991, this court denied the motion of appellees/cross-appellants for consideration of clarification of the October 16, 1991 order. Accordingly,
IT IS ORDERED by the court, sua sponte, that the consolidated memorandum filed by appellees/eross-appellants be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court that the cross-appeal of Midwest Air Charter, Inc., be, and hereby is, dismissed.
The appeal of Ina Forbes and the cross-appeal of Piper Aircraft Corporation remain pending.